Citation Nr: 9912576	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-06 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 30 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from March 1941 to October 
1944.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which increased 
the evaluation of anxiety disorder to 30 percent.  

A hearing was held on August 13, 1998, in Togus, Maine, 
before C.W. Symanski, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b)(West 1991).

Finally, it appears that the veteran may be claiming 
entitlement to nonservice connected pension arguing that he 
is 100 percent disabled by reason of his various 
disabilities.  This matter has not been adjudicated by the RO 
and is referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  Anxiety disorder is manifested by anxiety, irritability, 
panic attacks, occurring two to three times a month, and poor 
short term memory and recall, with a GAF score of 51 
indicating moderate symptoms, or moderate impairment of 
social and occupational functioning.




CONCLUSION OF LAW

Anxiety disorder is not more than 30 percent disabling in 
accordance with the applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, and Part 4, Code 9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

The record shows the veteran was separated from service in 
October 1944 on a Certificate of Disability for Discharge, 
indicating a diagnosis of psychoneurosis, mixed type, 
moderate, manifested by and incapacitating because of 
variation of many complaints and attacks, fainting spells, 
backache and headaches.  It was considered that the veteran's 
condition had been aggravated by the stress and strain of 
military life and he could not be reconditioned for effective 
service.  

The veteran's service-connected psychoneurosis was assigned a 
50 percent evaluation in November 1944.  Following multiple 
VA examinations his rating was systematically reduced to 
30 percent, 10 percent and finally to a noncompensable 
evaluation in 1950.  

Of record are private medical records dated in May 1978 to 
November 1997 which reflect treatment for multiple physical 
disorders to include osteoarthritis, right eye blindness from 
traumatic injury, ongoing monitoring for problems related to 
bladder cancer from March 1989, and chronic peptic acid 
disease, with duodenal ulcer and upper gastrointestinal 
bleeding noted in 1987.  

In addition, the veteran was seen in July 1979 for evaluation 
of "weak spells" which had occurred two to three times 
during the preceding couple of months.  The veteran described 
feeling as if he were going to faint.  At that time a history 
of anxiety was indicated.  The episodes, which were 
associated with increased family stress, resolved 
spontaneously.  The assessment was weak spells of 
questionable etiology, now improved, possibly caused by 
stress.  When the veteran was seen for increasing anxiety in 
August 1982 it was noted that in the past his problem had 
responded well to mild anti-anxiety medication, which was 
prescribed again.

In August 1990 the veteran was seen with complaints of sudden 
dizziness and associated sponginess in the legs.  The 
episodes were momentary but were considered near syncopal and 
consistent with dysrhythmia.  Clinical records dated in 
October 1990 indicated the veteran experienced weakness and 
dizziness which was considered positional in nature, brought 
on by shaking his head.  The assessment at that time was 
vertigo.  

In December 1995 the veteran was seen for evaluation of an 
episode of left eye blindness with flashing lights, which had 
occurred while he was driving.  The incident lasted 
approximately five minutes and was not associated with 
dizziness or pain.  The initial assessment was change in 
vision, questionable retinal detachment.  On further 
evaluation the episode of amaurosis was considered to suggest 
vascular disturbance.  Evaluation in November 1996 revealed 
mild blepharitis, and incipient cataract in the left eye.  

Records dated in July 1997 state the veteran complained of 
decreasing left eye vision which caused problems for him as 
an active lobsterman.  The examiner noted the veteran chose 
not to follow the recommendation to wear glasses.  

On VA examination conducted in December 1997 the veteran 
related his history of his physical disorders.  His current 
psychiatric complaints were frequent feelings of being keyed 
up and on edge.  He also noted decreased energy.  Until 
approximately six years earlier the veteran had reportedly 
been able to work as a fisherman for the full day, but he 
then started feeling too nervous to stay out in his lobster 
boat for more than three hours at a time.  He admitted 
feeling irritable, with muscle tension and restless sleep.  
It was recorded that on returning from service the veteran 
had been too nervous to go out in his boat for approximately 
three years.  The veteran had been widowed after 35 years of 
marriage and at the time of examination he had been happily 
married to his second wife for 20 years.  He and his wife 
attended church twice on Sunday.  

Mental status examination revealed the veteran had no 
impairment of thought processes or communication.  His speech 
was relevant, logical and clear.  There was no evidence of 
delusions or hallucinations, and no suicidal thoughts or 
inappropriate or obsessive behavior.  The veteran was 
oriented in three spheres.  His memory for short term and 
recall were poor.  Long term memory was considered good.  It 
was noted the veteran felt too nervous to drive, and was 
driven to the appointment by his wife.  He reported 
occasional panic attacks in which he felt he was going to die 
from tightness in his chest.  He had not had an attack for a 
week at the time of the examination.  In the past these 
attacks had occurred as often once a week or as infrequently 
as once a month.  He was considered obviously anxious.  
Currently he denied impaired impulse control, although he 
said that previously he had been very impulsive.  The veteran 
reported he was too nervous to work, and had no hobbies.  
Reportedly he had tried to develop a hobby of build buoys, 
but stopped because of worry about cutting himself with a 
band saw.  The diagnoses were Axis I: generalized anxiety 
disorder, chronic, severe in the past several years.  He was 
rated 51 on the Global Assessment of Functioning (GAF) scale. 
The examiner commented that the veteran had occupational 
problems secondary to his anxiety, being unable even to have 
a hobby.  His social life was limited to his wife.  They did 
not go out.  He had panic attacks ranging in frequency from 
once a week to once a month.  

When the veteran and his wife testified before the Board in 
August 1998 they described incidents occurring two to three 
times a month, and lasting up to ten minutes during which the 
veteran was very still and did not talk.  During such 
episodes he reportedly felt he could not move, and felt as if 
there were a tight rope around his neck, which was closing 
him off.  He described the feeling that his heart was about 
to stop, but noted doctors found no heart trouble.  The 
veteran related that he had experienced these episodes since 
he was in service, and indicated they were one of the reasons 
he was discharged.  Both the veteran and his wife indicated 
his memory for things such as telephone numbers, names and 
appointments was poor, and he relied on his wife to keep 
track of that information.  In admitting his memory was not 
what it used to be the veteran noted he was 80 years old.  He 
described his own mood as generally happy, although he had 
experienced sadness after the death of his first wife and 
continued to find it difficult to think about that event.  
With regard to going out the veteran and his wife went to 
church two or three times a week, and traveled from their 
island home to the mainland for supplies and medical 
attention.  Although the veteran stated he had many friends 
they did not visit for social purposes.  He indicated he 
could not do yard chores because of problems with his legs.  
The veteran also noted he had been in treatment for cancer 
for several years, and indicated that having lost the vision 
in one eye increased the difficulty of working as a fisherman 
and contributed to his nervousness.  He related that he had 
fallen on his boat injuring his hips, adding that the job was 
no place for a one eyed man.  Reportedly he had not worked on 
the water for nearly a year at the time of the hearing.  The 
veteran also reported that two years earlier he had sustained 
a mini stroke while driving, during which he blacked out and 
was unable to see for a period of five to eight minutes.  
This incident also exacerbated his nervousness.  In the 
veteran's opinion he should be evaluated as 100 percent 
disabled based on his physical impairments as well as his 
psychiatric disability.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10. In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  

The regulations applicable to the evaluation of the veteran's 
anxiety disorder, provide, in pertinent part: 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  Where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, are the criteria for a 50 percent evaluation.  

A 30 percent rating is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, is 
evaluated as  10 percent disabling, and where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 
noncompensable rating is warranted.  38 C.F.R. § 4.130 
(1998).

The evidence in this case indicates that the veteran's 
anxiety disorder is manifested by anxiety, irritability, 
panic attacks, occurring two to three times a month, poor 
short term memory and recall.  Further, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
the Global Assessment of Functioning score of 51 assigned to 
the veteran, is an indication of moderate symptoms such as 
occasional panic attacks, or moderate impairment of social 
and occupational functioning. 

On consideration of the criteria for a rating greater than 
30 percent the record reveals no evidence of flattened 
affect; circumstantial, circumlocutory, or stereotyped speech 
or speech intermittently illogical, obscure, or irrelevant.  
The veteran's speech was found to be relevant, logical and 
clear on examination in December 1997.  Nor does he report 
the frequency of panic attacks, more than once a week, which 
would support a higher evaluation.  There is no indication of 
difficulty in understanding complex commands or memory 
impairment of the degree required for a rating in excess of 
30 percent.  Nor is there any evidence that the veteran's 
judgment or abstract thinking are impaired.  Mental status 
examination showed he had no impairment of thought process, 
and no delusions, hallucinations or suicidal thinking.  It 
was also found that there was no evidence of obsessive or 
inappropriate behavior.  With regard to mood the veteran was 
described as obviously anxious and he admitted to 
irritability, but he also described himself as happy, and 
having many friends.  He has a history of two long term, 
happy marriages.  He denied current difficulty with impaired 
impulse control.  There is no evidence of spatial 
disorientation, or neglect of personal appearance and 
hygiene, which was described as excellent.  Although the 
veteran does exhibit difficulty in adapting to stressful 
circumstances, including the setting of his former work, the 
evidence shows he has multiple non service-connected 
disabilities, in particular right eye blindness and 
decreasing left eye vision, which have contributed 
significantly to this difficulty, and to the termination of 
his career as a self-employed lobsterman.  

The Board concludes that the manifestations of anxiety 
disorder reflected by the medical evidence most nearly 
approximate the criteria of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as anxiety, depressed mood, panic attacks 
(weekly or less often), and mild memory loss (such as 
forgetting names, directions, recent events).

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected psychiatric disability.  
Accordingly, there is no doubt that can be resolved in the 
veteran's favor. 


ORDER

A rating greater than 30 percent for anxiety disorder is 
denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 


